Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary
This is the initial Office action on the 16/253564 application filed on 1/22/19.
Claims 1-20 are pending and have been fully considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
transformation module, filtration module, recovery module, editing module in claim 1, 16, 20; 
nucleic acid assembly module in claim 3, 16, 20;
growth module in claim 6, 16, 20; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOGAN (US 20180051243) in view ADAIR (US 20180169148). 
With respect to claim 1, 14-15, 5-6, the limitations interpreted under 35 USC 112f above are transformation module – electroporation device (spec 0081), filtration module – hollow fiber filter (Spec 0141), recovery module – temperature controlled chamber (spec 0205-206, 0261), editing module – temperature controlled chamber (spec 0205, 208) growth module – temperature controlled cell growth vial/ culture tube (spec 0014, 0093, 0123) and their functional equivalents. HOGAN discloses an automated multi-module cell editing instrument comprising a housing (see Fig. 8) configured to house all or some of the modules. The instrument includes a transformation module (Figure 1/‘Transformation”) comprising an electroporation device [0015, 0082] configured to introduce nucleic acids into cells, wherein the transformation module includes at least one receptacle to receive cells and at least one receptacle configured to receive nucleic acids. Furthermore, the instrument includes a combined recovery module and editing module (Figure 1/‘Incubation and Analytics”) where cells are allowed to grow following transformation. Cells develop (i.e. are edited) in this module in accordance with the introduced nucleic acids [0036]-[0071]. The combined recovery module and editing module includes regions where cells are incubated and regions where cells are evaluated. Hogan states in at least paragraphs [0089]-[0091] that all module functions are controlled by a processor based on user input and/or selection of a pre-programmed script. HOGAN discloses a filtering step often occurs but does not explicitly disclose a filtration module. However, ADAIR discloses an automated modular instruments comprising a treatment chamber for preparing cells (growth module) (Fig 2A) and a transformation module (Fig 5A:800) with an 
With respect to claim 2, ADAIR discloses the filtration module comprises a membrane filtration (filter having porous surface) and fluid is flowed through (coupled to opening, fluid draw) [0227, 0263, 0313]. 
With respect to claim 3-4, the limitation interpreted under 35 USC 112f above is nucleic acid assembly module – PCR/thermocycler (spec 0113). ADAIR discloses the transformation module is in communication with a nucleic acid assembly module configured to deliver a nucleic acid carrier, buffer and additional media to the transformation module. At least paragraphs [0176] and [0179]-[0202] state that the nucleic acid assembly module includes nucleic acids 
With respect to claim 7-9, HOGAN discloses that optical measurements are used to adjust growth conditions (measuring optical density) [0040]. It is noted that the manner of operating a disclosed device does not further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 &§ 2173.05(g)).
With respect to claim 10-13, HOGAN discloses the transformation module requires the delivery of a plurality of reagents from a source (e.g. a cartridge, kit) (Figs 1, 8) and ADAIR depicts various reagents organized within supply bags that collectively form a cartridge/kit (Figs 2A-7A) where a processor controls all functions of the system including using reagents (locatable by script read by processor) [0050, 0153-156]. 
With respect to claim 16, the limitations interpreted under 35 USC 112f above are filtration module – hollow fiber filter (Spec 0141), editing module – temperature controlled chamber (spec 0205, 208), growth module – temperature controlled cell growth vial/ culture tube (spec 0014, 0093, 0123), transformation module – electroporation device (spec 0081), 
With respect to claim 17, ADAIR discloses the filtration module comprises a membrane filtration (filter having porous surface) and fluid is flowed through (coupled to opening, fluid draw) [0227, 0263, 0313].
With respect to claims 18-19, HOGAN discloses the transformation module requires the delivery of a plurality of reagents from a source (e.g. a cartridge, kit) that includes at least one receptacle to receive cells and at least one receptacle configured to receive nucleic acids (Figs 1, 8) and ADAIR depicts various reagents organized within supply bags that collectively form a cartridge/kit (Figs 2A-7A) where a processor controls all functions of the system including using reagents (locatable by script read by processor) [0050, 0153-156].
With respect to claim 20, the limitations interpreted under 35 USC 112f above are filtration module – hollow fiber filter (Spec 0141), editing module – temperature controlled .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10253316, claims 1-20 of U.S. Patent No. 10799868, claims 1-19 of U.S. Patent No. 10415058,  claims 1-19 of U.S. Patent No. 10323258, claims 1-20 of U.S. Patent No. 10508288, claims 1-20 of U.S. Patent No. 10421959, claims 1-20 of U.S. Patent No. 10947532. Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799